Breese, J. We do not think there is any ground' for either of the errors assigned in this record. It is not necessary there should be a literal performance of such a covenant as is set forth in the bond executed by Athens to Nale. A substantial compliance is sufficient, and there is nothing shown in the bond making a literal compliance essential. Nor is it made a part of the case, that Nale sought to defraud Athens in executing the deed, not directly to Swisher, but to another person according to Swisher’s direction. Athens’ bond to Nale nowhere recites any ,indebtedness from Swisher to him, rendering it necessary that Nale should convey the lot to Swisher, so that Athens might look to that as security for his debt. Suppose Swisher had assigned the bond he held on Nale, his assignee could have compelled a deed from Nale to him, and as the deed from Athens to Nale was dependent on the execution of the deed by Nale to Swisher, the assignee of Swisher could have made Athens a party, and compelled him to make a deed to Nale, so that he could get his title as assignee, from Nale. This request of Swisher to Nale, to make the deed to Hubbell, instead of to himself, we regard as equivalent to an assignment of the bond by Swisher to Hubbell; and performance to Hubbell, by Nale, discharges Nale from his covenant. It is, to all intents and purposes, a substantial performance of his covenant with Athens, and placed him in a position to demand a conveyance from Athens. Upon the second point: By the terms of the bond from Athens to Nale, Athens was to execute a general warrantee deed to the lot of ground. The decree is, that Athens convey the lot to Nale by deed in fee simple, and insert therein covenants “ of quiet enjoyment,” and general warranty of title against all claims whatsoever. It is objected that this covenant for quiet enjoyment, is beyond the condition of the bond, and broader than its terms. A'covenant to make a general warrantee deed is performed by a deed containing the words, “ will warrant and forever defend the title,” etc., and such a covenant Kent says “ is in effect a covenant for quiet enjoyment.” 4 Kent’s Com. 492. Caldwell v. Kirkpatrick., 6 Alabama, (new series) 60. We are of that opinion also. It is no broader than the covenant of general warranty. As to the remaining objection, that there is no decree taken against Bandy, it appears from the record that at the hearing it was shown that Bandy had no interest whatever in the controversy, his title having been passed to Athens, so that a decree against him was unnecessary. And the record further shows that complainant Nale, by his supplemental bill, took leave to dismiss his bill as to Bandy, though no dismissal appears of record. There having been a substantial performance by Nale of the condition of his bond to Swisher, and no charge or pretense of fraud on the part of Nale, in obeying Swisher’s directions, by making the deed to Hubbell, the decree must be affirmed. Decree affirmed.